Citation Nr: 0905813	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a respiratory disorder.

2.	Entitlement to service connection for weight loss.

3.	Entitlement to service connection for chronic headaches, 
to include as secondary to service-connected bilateral 
hearing loss.

4.	Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

5.	Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

6.	Entitlement to service connection for a degenerative disc 
condition.

7.	Entitlement to service connection for tingling of the 
feet.

8.	Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2004, and January and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for a 
degenerative disc condition and tingling of the feet and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A July 1998 Board decision denied the Veteran's claim of 
entitlement to service connection for a respiratory 
disorder.  The Veteran was notified of his appellate 
rights, but did not perfect an appeal of the Board's 
decision.

2.	Evidence received since the July 1998 Board decision is 
cumulative of the evidence of record at the time of the 
July 1998 denial and does not raise a reasonably 
possibility of substantiating the claim.

3.	The competent medical evidence of record does not indicate 
the Veteran is currently diagnosed with a chronic disorder 
resulting in weight loss.

4.	Chronic headaches were not caused or chronically worsened 
by the Veteran's service-connected bilateral hearing loss.

5.	The Veteran's bilateral hearing loss is productive of no 
more than Level I hearing acuity in the right ear and 
Level XI hearing acuity in the left ear.

6.	The Veteran's PTSD is manifested by no more than depressed 
mood, irritability, chronic sleep impairment with 
recurrent nightmares two times per week, occasional 
flashbacks and spontaneous speech with a GAF score of 60 
to 75, representing "mild" to "moderate" symptoms.


CONCLUSIONS OF LAW

1.	The July 1998 Board decision which denied the Veteran's 
claim of entitlement to service connection for a 
respiratory disorder is final.  38 U.S.C.A. § 7266 (West 
2002).

2.	Evidence received since the July 1998 decision in 
connection with Veteran's claim of entitlement to service 
connection for a respiratory disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.	A chronic disability resulting in weight loss was not 
incurred in or aggravated by active duty service.  
38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

4.	Chronic headaches are not proximately due to or aggravated 
by the Veteran's service-connected bilateral hearing loss.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2008).

5.	The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).

6.	The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
A September 2003 letter provided such notice.

Regarding all VCAA notice elements of the Veteran's service 
connection claims and VCAA notice elements two and three of 
the increased evaluation claims, the Board finds that 
September 2003, May and October 2004 and March 2005 notice 
letters fully satisfied these duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these notice letters requested that the Veteran provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran.  He was also expressly advised of the need to submit 
any evidence in his possession that pertains to the claim 
decided herein.  Finally, these letters advised the Veteran 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the Veteran was provided pertinent information 
in the March 2006 VCAA notice letter.  Specifically, the 
March 2006 letter informed the Veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2006 letter provided 
the Veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2006 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
Veteran was provided notice of applicable rating criteria 
involving specific measurements or testing results, namely, 
audiometric testing, in the July 2006 statement of the case.  

The Board also acknowledges the March 2006 letter did not 
specifically inform the Veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the Veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the Veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life in his August 2003 claim 
for increased evaluation (Veteran conveyed that his hearing 
loss causes difficulties hearing on the phone and his PTSD 
has caused sleeping difficulties).  Under these 
circumstances, the Board finds that any VCAA notice error 
with respect to this provision of first element notice is 
non-prejudicial to the Veteran, and that the Board may 
proceed with its decision.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence).  

The Board notes that the March 2006 letter was sent 
subsequent to the initial unfavorable agency decision in 
March 2004.  However, the Board finds that any timing defect 
with regard to VCAA notice was harmless error.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006).  In this regard, the notice provided 
to the Veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a July 2006 statement of the case was 
provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the Veteran.  For those elements of notice that the 
Veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service VA and private treatment records 
and reports have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  The Board observes the Veteran is 
in receipt of Social Security Administration (SSA) benefits, 
and records relating to such benefits are not of record.  
However, the Board that, after being contacted by VA, SSA 
responded in April 2005 that records pertaining to the 
Veteran's disability decision have been destroyed.  As such, 
a remand for these records is not necessary.  The Veteran was 
afforded VA examinations in September 2003 and November 2004.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
Veteran's weight loss claim, and the Board notes that the 
evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that he suffers from a 
disability resulting in weight loss.  As he is not competent 
to provide evidence of a diagnosis, the record is silent for 
a current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Veteran has not satisfied all the elements 
of McLendon; therefore, VA is not required to provide him 
with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7266, and the claim may only be reopened through 
the receipt of 'new and material' evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition. 38 U.S.C.A. § 5108.  See Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
August 2003, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a July 1998 Board decision, the Veteran's claim of service 
connection for a respiratory disorder, to include as 
secondary to in-service herbicide exposure, was denied on the 
basis that there was no competent medical evidence providing 
an etiological relationship between the Veteran's current 
respiratory disorders and his active service.  The Veteran 
was notified of his appellate rights, but did not initiate an 
appeal of the decision; therefore, the Board's decision is 
final. 38 U.S.C.A. § 7266.

Evidence received prior to the July 1998 Board decision 
included service treatment records, VA treatment records, and 
October 1994 and May 1997 VA examinations.  According to the 
July 1998 decision, the Board denied the Veteran's claim for 
service connection because there was no competent medical 
evidence of record establishing an etiological link between 
the Veteran's current respiratory disorders, to include 
chronic bronchitis and COPD, to his active service, including 
exposure to herbicides.  

New evidence received since the July 1998 Board decision 
include further VA treatment records.  Significantly, the 
updated VA treatment records indicate continued treatment for 
chronic bronchitis and COPD.

After careful review, the Board concludes that the newly 
received evidence is cumulative of the record prior to the 
July 1998 Board decision, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  In this 
regard, the Board notes the newly received evidence continues 
to show the Veteran suffers from chronic bronchitis and COPD.  
However, the record does not contain any competent opinion 
suggesting an etiological relationship between the Veteran's 
current respiratory disorders and his active service.  
Therefore, the newly received evidence does not raise a 
reasonable possibility of substantiating the Veteran's 
claims.  As the Veteran has not submitted new and material 
evidence, the application to reopen the previously denied 
claims of entitlement to service connection for a respiratory 
disorder must be denied.  38 C.F.R. § 3.156.

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Weight Loss

The Veteran maintains he suffers from a disability resulting 
in weight loss as secondary to in-service exposure to 
herbicides.  Service treatment records are absent any 
complaint or findings of weight loss in service.  Further, 
the Board notes that there is no evidence that the Veteran is 
currently diagnosed with any disability resulting in symptoms 
of weight loss.  The Veteran has provided no competent 
medical evidence indicating he currently suffers from such a 
disability.  Without a current diagnosis of a disability, the 
Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of any disability resulting in 
symptoms of weight loss.  The Veteran has produced no 
competent evidence or medical opinion in support of his claim 
that he suffers from such a disorder, and all evidence 
included in the record weighs against granting the Veteran's 
claim of service connection for weight loss.  

Chronic Headaches Secondary to Service-Connected Bilateral 
Hearing Loss

The Veteran contends that his currently diagnosed chronic 
headaches are proximately caused or aggravated by his 
service-connected bilateral hearing loss.  For secondary 
service connection, it must be shown that the disability for 
which the claim is made is proximately due to or the result 
of service-connected disease or injury or that service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

In the instant case, the Board notes that the record does not 
contain competent medical evidence or a competent medical 
opinion establishing an etiological link between the 
Veteran's chronic headaches and his service-connected 
bilateral hearing loss.  In addition, there is no competent 
evidence of record that the Veteran's bilateral hearing loss 
has caused his chronic headaches to increase in severity 
beyond their natural progression.  

The Veteran was afforded a VA examination in November 2004.  
After reviewing the Veteran's claims file and medical history 
and physically examining the Veteran, the examiner noted a 
diagnosis of chronic headaches that have continued and not 
varied over time.  The VA examiner noted that the record 
indicates an association between the Veteran's non- service-
connected sleep apnea and his chronic headaches.  The VA 
examiner offered no opinion to establish the Veteran's 
headaches have were proximately caused by or have been 
aggravated by the Veteran's service-connected bilateral 
hearing loss.

The Board acknowledges that the Veteran himself has claimed 
his current chronic headaches are the result of or has been 
aggravated by his service-connected bilateral hearing loss.  
However, as a layman, the Veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
bilateral hearing loss is the proximate cause of or has 
aggravated his currently diagnosed chronic headaches.  A VA 
examination indicates the Veteran's headaches are associated 
with non-service-connected sleep apnea.  Accordingly, the 
Board concludes that the preponderance of  the evidence is 
against the claim for service connection for chronic left 
knee pain, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

III.	Increased Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss has 
been evaluated as 10 percent disabling by the RO under the 
provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 
(2008).  In evaluating hearing loss, disability ratings are 
derived by a mechanical application of the ratings schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. 
App. 345, 349 (1992).  The ratings schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment in both 
ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

Turning to the record, on the audiological evaluation in 
September 2003, pure tone thresholds, in decibels were as 
follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
15
70
75
43
LEFT
100+
100+
100+
100+
100+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 0 percent in the left.  Entering 
the average pure tone thresholds and speech recognition 
abilities into Table VI reveals the highest numeric 
designation of hearing impairment for ear is I and the left 
ear is XI.  See 38 C.F.R. § 4.85.  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

The record indicates the Veteran also underwent audiological 
testing in November 2004.  Pure tone thresholds, in decibels, 
were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
25
75
85
50
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 0 percent in the left.  Entering 
the average pure tone thresholds and speech recognition 
abilities into Table VI reveals the highest numeric 
designation of hearing impairment for the right ear is I and 
the left is XI.  See 38 C.F.R. § 4.85.  Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

The Board acknowledges the Veteran's statements that his 
bilateral hearing loss is worse than a 10 percent disability 
evaluation, and that he is entitled to a higher evaluation 
for such hearing loss.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).

In sum, the Board finds that there is no audiological 
evidence of record to support an evaluation in excess of 10 
percent for the Veteran's bilateral hearing loss disability 
at any time during this appeal period.  The preponderance of 
the evidence is against the Veteran's claim for a higher 
rating.  Consequently, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

The Veteran is currently assigned a 50 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under that diagnostic code, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the Veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's PTSD does not meet the criteria for an evaluation 
in excess of 50 percent at any time during the appeal period.  
In this regard, VA treatment records, VA vocational 
rehabilitation records and a November 2006 VA examination 
report indicate that the Veteran's PTSD is characterized as 
moderate, manifested by a depressed mood, irritability, 
chronic sleep impairment with recurrent nightmares two times 
per week, occasional flashbacks and spontaneous speech.  As 
will be discussed in more detail below, such symptoms 
indicate some occupational and social impairment; however, 
they do not warrant a disability rating in excess of 50 
percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the Veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the Veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  A 
November 2004 VA examination report notes no auditory or 
visual hallucinations.  Similarly, a July 2005 VA mental 
health note indicates the veteran suffers from "off and on" 
nightmares and flashbacks.  With respect to memory loss, a 
symptom congruent with higher evaluations, the July 2005 VA 
mental health note indicates problems with short term memory, 
consistent with a 50 percent evaluation.  Finally, no mention 
is made in the evidence of record of any obsessional rituals 
congruent with a higher evaluation.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  Both the November 2004 VA 
examination report and July 2005 mental health note indicates 
the Veteran to be appropriately dressed and well groomed.  
The Board also observes that there is no evidence of record 
to indicate the Veteran suffered from any speech impairment.  
Indeed, the November 2004 VA examination report notes the 
Veteran was cooperative with good eye contact and normal 
speech in rate and rhythm.  Finally, the November 2004 VA 
examination report indicates the Veteran's thought process to 
be goal-directed and tight with no associational disturbance.

With regard to the Veteran's ability to establish and 
maintain personal relationships, the Board notes that a July 
2007 psychological assessment indicates the Veteran is 
uncomfortable in groups of strangers.  However, the Board 
observes the November 2004 VA examination report indicates 
the Veteran participates in a number of social activities, 
including his church choir, automobile clubs and the Disabled 
American Veterans.  Thus, the Board concludes that although 
the Veteran may have some relationship difficulties, he is 
capable of maintaining successful relationships.  Therefore, 
the Veteran's impairment in this area was not significant 
enough to warrant a 70 percent rating.

Finally, the Board observes higher evaluations contemplate 
suicidal and homicidal ideation or a persistent danger of 
hurting himself or others.  However, the Board observes there 
is no evidence the Veteran suffers from such symptoms.  In 
this regard, the record indicates the Veteran has 
consistently denied suicidal or homicidal ideation.  See, 
e.g., November 2004 VA examination report, July 2007 
psychological assessment.

Also of record is the Veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the Veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The Veteran's overall GAF score has varied between 60 to 75 
during the appeal period.  In this regard, the November 2004 
VA examination report notes the Veteran's GAF score due to 
PTSD as 75.  The July 2005 VA mental health note assigns a 
GAF score of 60, while the July 2007 psychological assessment 
indicates a GAF score of 65.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 61 and 70 are 
warranted when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  As such, in viewing the 
evidence of record in its entirety, the Board finds that the 
Veteran's overall disability picture continues to most 
closely approximate that contemplated by a 50 percent 
evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the appellant is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 50 
percent rating.  The Board has considered whether the record 
supports a staged rating in accordance with Hart, supra.  
However, the Veteran's overall disability picture during the 
entire appeal period does not warrant a higher rating in 
excess of 50 percent.  In reaching its decision, the Board 
considered the benefit-of-the-doubt rule.  However, the 
preponderance of the evidence is against an evaluation higher 
than 50 percent, and therefore, does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a respiratory disorder 
has not been received; the appeal is denied.

Service connection for weight loss is denied.

Service connection for chronic headaches is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The RO denied service connection for a degenerative disc 
condition and tingling of the feet in an April 2006 rating 
decision.  The Veteran then submitted a timely Notice of 
Disagreement (NOD) with the RO denial in May 2006.  The RO 
has not issued a statement of the case (SOC) to the Veteran 
which addresses his NOD.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that the proper 
course of action when a timely notice of disagreement has 
been filed is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Appropriate action, including 
issuance of a statement of the case, is now necessary with 
regard to this issue.  38 C.F.R. § 19.26 (2008).  The Veteran 
will then have the opportunity to file a timely substantive 
appeal if he wishes to complete an appeal. 

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claim for entitlement to service connection 
for a degenerative disc condition and tingling of the feet, 
and therefore, the TDIU claim is inextricably intertwined 
with the service connection claim.  The United States Court 
of Appeals for Veterans Claims has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the 
TDIU claim is "inextricably intertwined" with the service 
connection claim, the TDIU claim must also be remanded to the 
AOJ in accordance with the holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case with respect 
to the issues of entitlement to service 
connection for a degenerative disc 
condition and tingling of the feet.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should be 
advised that he must complete his appeal 
of this issue by filing a timely 
substantive appeal following the issuance 
of a statement of the case.  

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim for TDIU based on the 
entirety of the evidence.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


